DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 22 January 2021.
Claims 1-20 were canceled by Preliminary Amendment filed 08 February 2021.
Claims 21-40 are newly added and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 28 and 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller et al., US Patent Application Publication 2013/0136138 A1 (“Miller”).
As per Claim 21 regarding “ a system comprising a provider network comprising: a networking device; and a computing device configured to implement a connectivity coordinator for the provider network, configured to: receive a virtual local area network (VLAN) tag for establishing a virtual local area network (VLAN); and configure a virtual interface for the customer’s isolated virtual network, wherein the VLAN is established via a physical connection connecting the networking device of the provider network located at the co-location facility and the networking device of the connectivity intermediary located at the co-location facility.”  Miller in at least Fig.1,  paragraphs 25-26 and 30-33 discloses a system 100 with a provider network 105, a co-location facility 150B, client networks 162 and a connectivity coordinator 114 which provide cloud-based services to clients.  Miller in at least paragraphs 39 and 56 discloses the VLAN tag being used for the logical connection and/or other routing-related information.

As per Claim 22, which depends from Claim 21 regarding “wherein the virtual local area network tag is received by the connectivity coordinator which is configured to receive an indication from the customer in order to activate the VLAN between the customer’s isolated virtual network and the customer’s external network.”  Miller in at least paragraphs 56 and 58 discloses requiring the client to provide a unique VLAN tag 501 for each logically-isolated network path that the client wishes to establish, i.e., a client may not be permitted to use the same VLAN tag for multiple logically-isolated paths.

As per Claim 23, which depends from Claim 21 regarding “wherein the connectivity coordinator is further configured to receive an additional virtual local area network (VLAN) tag for establishing a redundant VLAN.”  Miller in at least Fig.7 discloses an example of two logically-isolated network paths sharing a physical link established using an interface provided by a connectivity coordinator.  Miller in paragraph 56 discloses a VLAN as a method often used for creating multiple logically-isolated networks within a single physical network.
Regarding “the connectivity coordinator configured to configure another virtual interface for the customer’s isolated virtual network to use the received additional VLAN tag to establish the redundant VLAN between the customer’s isolated virtual network and the customer’s external network.” Miller in at least paragraphs 56 and 58 discloses requiring the client to provide a unique VLAN tag 501 for each logically-isolated network path that the client wishes to establish, i.e., a client may not be permitted to use the same VLAN tag for multiple logically-isolated paths.
Regarding “wherein the redundant VLAN is established via another physical connection between the provider network and the connectivity intermediary or another connectivity intermediary.” Miller in at least the ABSTRACT discloses that the connectivity coordinator establishes a physical link between the target endpoint router and other data center resources.

As per Claim 24, which depends from Claim 23 regarding “wherein the customer’s isolated virtual network is configured to use multi-pathing to balance load across the physical connection and the other physical connection that establishes the VLAN and the redundant VLAN.”  Miller in at least paragraph 47 discloses that the Border Gateway Protocol (BGP) Multi-pathing is used to balance load across two links.

As per Claim 25, which depends from Claim 24 regarding “wherein the customer’s isolated virtual network is configured such that if the VLAN or the other VLAN fail, traffic routed using a remaining one of the VLAN or the other VLAN.”  Miller in at least paragraph 47 discloses BGP multi-pathing is used to balance load across two links, and in case of a failure, one link takes over the other’s traffic.

As per Claim 28, which depends from Claim 21 regarding “wherein customer’s isolated virtual network and the customer’s external  network are configured to route packets using private IP addresses of the customer.”  Miller in at least Fig.1 and paragraphs 26, 28 and 30 discloses client-side routers and private network paths between data centers and one or more routers physically located at a facility remote from the data centers.

As per Claim 29, which depends from Claim 28 regarding “wherein customer’s isolated virtual network and the customer’s external network are configured to establish a BGP session to exchange the private IP addresses of the customer.”  Miller in at least paragraph 47 discloses that the Border Gateway Protocol (BGP) Multi-pathing is used to balance load across two links.


Claim(s) 26, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US Patent Application Publication 2013/0136138 A1 (“Miller”) as applied to Claim 21 and further in view of Chen, US Patent 10,708,125 B1.

As per Claim 26, which depends from Claim 21 regarding “wherein the connectivity coordinator is configured to implement a console which is configured to display a list of interconnections that have been established for the customer’s isolated virtual network.”  Miller does not specifically disclose a “console” however; Chen in at least Column 8, lines 20-46 discloses a user interface including a console window which allows the user to interact with the network manager 150 and displaying the network configuration.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine Miller’s system for managing network interfaces with the equally well-known elements of Chen’s system for displaying network configuration with the motivation to provide a visual image of the network configurations.

As per Claim 27, which depends from Claim 26 regarding “wherein the console is further configured to enable the customer to activate or terminate the interconnections for the customer’s isolated virtual network.”  Miller does not disclose this limitation however, Chen in at least Column 2, lines30-67 and Column 3, lines 1-17 discloses a link layer for establishing and terminating connections between nodes.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine Miller’s system for managing network interfaces with the equally well-known elements of Chen’s system for displaying network configuration with the motivation to provide a visual image of the network configurations.

As per Claim 30, which depends from Claim 21 regarding “wherein the provider network further comprises: one or more computing devices that implement a multi-tenant cloud-based computing service, a multi-tenant cloud-based storage service, or a multi-tenant cloud-based database service.”  Miller does not disclose this limitation however; Chen in at least Fig.3, Column 6, lines 59-67 and Column 7, lines 1-8 discloses a system diagram of a multi-tenant environment.  Chen in at least Column 13, lines 19-56 discloses a cloud-based computing service which support a multi-tenant environment of services (databases, etc.).

Claims 31-40 recite similar limitations as Claims 21-30 and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687